861 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. PARSONS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-4034.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1988.

Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and RICHARD B. McQUADE,* District Judge.
PER CURIAM.


1
Charles Parsons appeals the decision of the United States District Court for the Southern District of Ohio affirming the Secretary of Health and Human Services' denial of his claim for disability insurance benefits.


2
Parsons was born on February 6, 1924, attended school through the tenth grade and was employed as a maintenance welder from 1939 until 1980.  He applied for disability insurance under Title II of the Social Security Act, 42 U.S.C. Secs. 416(i), 423(a), on February 27, 1985 alleging that he had become disabled and unable to work on February 17, 1980, at age 56 by heart problems and emphysema.  The application was denied initially and upon reconsideration.  Following a hearing, an Administrative Law Judge concluded that Parsons was not disabled within the meaning of the Social Security Act and that Parsons' allegations of totally incapacitating pain and functional limitations were not supported by the medical evidence and therefore, were not entirely credible.  The ALJ further determined that although Parsons could no longer perform his past work that he had the residual functional capacity to perform medium level work which did not require working in polluted environments.  On April 24, 1986, the Appeals Council denied Parsons' request for review and adopted the ALJ's decision as the final decision of the Secretary of Health and Human Services.


3
On review, the district court found that the Secretary's decision was supported by substantial evidence.  In affirming the Secretary's decision the district court found that Parsons was not disabled as defined by the Act and that his impairments did not preclude the performance of medium level work.  Therefore, he is not entitled to benefits.


4
On appeal, Parsons contends that the district court failed to consider Parsons' cervical spine impairment because it was not alleged as a condition for disability in his initial application for disability insurance benefits and that there is insufficient evidence to support the finding that Parsons is not disabled and is able to perform medium level work.


5
Upon consideration of the record as a whole, the court is of the opinion that the district court did not err in its conclusion that substantial evidence supported the Secretary's decision to deny benefits for the reasons set forth in the decision of the ALJ.


6
AFFIRMED.



*
 The Honorable Richard B. McQuade, Jr., United States District Judge for the Northern District of Ohio, sitting by designation